NUMBER 13-05-657-CR
 
                         COURT OF APPEALS                 
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
HORACE JAMES HAMLETT,                                                         Appellant,
 
v.
 
THE STATE OF TEXAS,                                                                 Appellee.
                             
On appeal from the 36th District
Court of Bee County, Texas.
 
 
MEMORANDUM OPINION
 
                     Before
Justices Hinojosa, Rodriguez, and Garza
                            Memorandum
Opinion by Justice Garza
 
Appellant, Horace James Hamlett, appeals his
conviction of injury to an elderly individual. 
See Tex. Pen. Code Ann.
' 22.04 (Vernon Supp. 2005).  Appellant pleaded not guilty to the
offense.  A jury found appellant guilty
of the offense and assessed punishment at 10 years= imprisonment and imposed a $5,000.00 fine.  Appellant now appeals the judgment of the
trial court.  We affirm.




I.  Anders Brief
Appellant's counsel has filed an Anders brief with
this Court in which he states that he has reviewed the record and concludes
that two possible issues exist for appeal. See Anders v. California, 386
U.S. 738, 744 (1967).  Counsel's brief
further concludes that the issues lack merit and any appeal in this case would
be frivolous.  See id.  The brief meets the requirements of Anders
as it presents a professional evaluation showing why there are no arguable
grounds for advancing an appeal.  See
Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en
banc).  In compliance with High v.
State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978), counsel has carefully
discussed why, under controlling authority, there are no errors in the trial
court's judgment.  Counsel certifies that
he has served a copy of his brief on appellant and informed appellant of his
right to file a pro se brief.  More than
thirty days have passed and no pro se brief has been filed.
II.  Independent Review
 
Upon receiving an Anders brief, we must
conduct a full examination of all the proceedings to determine whether the case
is wholly frivolous.  Penson v. Ohio,
488 U.S. 75, 80 (1988).  We have reviewed
the entire record and counsel=s brief and we have found nothing that would
arguably support an appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App. 2005).  We agree the appeal is frivolous and without
merit.  Accordingly, we affirm the
judgment of the trial court.  See id.;
Stafford, 813 S.W.2d at 509.
III.  Motion to Withdraw
 




In accordance with Anders, appellant's
attorney has asked permission to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant his motion to withdraw.  We further order counsel to notify appellant
of the disposition of this appeal and the availability of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997) (per curiam). 
 
DORI CONTRERAS GARZA,
Justice
 
Do not publish.                                              
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 22nd day of June, 2006.